Davis, J.,
(after stating the facts). This Court cannot ■.undertake to decide between conflicting affidavits, nor will it depart from its well established and published rule, not to recognize any agreement of counsel unless the same shall .appear in the record, or in writing filed in the cause. W e •cannot undertake to settle such disputed facts as are presented ■'in this case. But aside from this, the defendant does not point out any error sought to be appealed from, or show any .meritorious ground of appeal.
The application for the writ must be denied.
Denied.